Pannell, Judge.
Earl Bush brought a complaint in which he alleged he was tried and convicted of the charge of abandonment of minor children in the. Civil and Criminal Court of Sumter County and that on the trial of the case, he raised the question of lack of venue. It further appears from the allegations of the petition that after his conviction, he brought a habeas corpus proceeding before the Judge of the Superior Court of Sumter County, raising the issue of lack of venue in his prior conviction and the judge refused to overturn the conviction. See Bush v. Chappell, 225 Ga. 659 (171 SE2d 128). The complainant seeks to recover for false imprisonment and malicious prosecution from the complaining witness, who made the affidavit upon which the warrant for his arrest was based, the justice of the peace who issued the warrant, the Judge of the Civil and Criminal Court of Sumter County, before whom the case was tried and who sentenced him, the judge of the superior court, the prosecuting attorney, and the State of Georgia, alleging that the officials conspired to illegally convict him in a county which lacked venue of the offense. Motions to dismiss the complaint were filed by the various defendants and were sustained by the trial judge and the complainant appealed. Held:
The jury having found against the complainant on the charges brought against him, and necessarily that the crime was committed in Sumter County, Ga., this is conclusive of probable cause, there being no allegations that the conviction was obtained by fraud (Hartshorn v. Smith, 104 Ga. 235 (2) (30 SE 666)) and no recovery can be had against the defendants for malicious prosecution, false imprisonment, or defamation of character resulting from such prosecution. The trial court did not err in sustaining the motions to dismiss. Other enumerations of error are without merit.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.

Earl Bush, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Courtney Wilder Stanton, Assistant Attorneys General, for appellees.